The Court
(Kilty, C. J., absent,)
was of opinion, that the prisoners were not entitled, under the Act of Congress of 30lh of April, 1790, § 29, [1 Stat. at'Large,] to a list of witnesses, jurors, &c., but ordered them to be furnished with a copy of the indict*179ment, and gave them reasonable time to plead. A witness from Philadelphia, who was'not summoned, was allowed to prove his attendance to testify to the grand jury in this case, having been requested by the Attorney for the United States to attend.
A venire facias was ordered for the 3d Monday in September.